Case 1:18-cr-00083-TSE Document 314-2 Filed 02/15/19 Page 1 of 2 PageID# 6885




                      EXHIBIT B
Case 1:18-cr-00083-TSE Document 314-2 Filed 02/15/19 Page 2 of 2 PageID# 6886




                                   Paul Manafort
     Summary of Personal Tax Return Items and Unreported Income
                              Tax Years 2010 to 2014

                                Foreign Account     Total Income
            Approx. Filing         Reported           Reported     Total Unreported
Tax Year        Date            (Sch. B, Line 7a}     (Line 22)         Income
  2010     October 14, 2011           None            $504,744        $1,617,190
  2011     October 15, 2012           None           $3,071,409       $1,431,158
  2012     October 7, 2013            None           $5,361,007       $9,228,615
  2013     October 6, 2014            None           $1,910,928       $2,864,150
  2014     October 14, 2015           None           $2,984,210       $1,329,933




                                                                                       EXHIBIT

                                                                                      I 77
